ON MOTION FOR REHEARING
PER CURIAM:
In his motion for rehearing, Stewart challenges the statement in the opinion that there is no legislation which barred Mayor King from voting on the zoning ordinance amendment. In this connection Stewart calls attention for the first time to Section 105.495 RSMo 1969, which provides:
“No officer or employee of an agency shall enter into any private business transaction with any person or entity that has a matter pending or to be pending upon which the officer or employee is or will be called upon to render a decision or pass judgment. If any officer or employee is already engaged in the business transaction at the time that a matter arises, he shall be disqualified from rendering any decision or passing any judgment upon the same. * *
He cites (for the first time) and relies upon Attorney General’s Opinion No. 146, March 4,1966, and Smith v. City of Lee’s Summit, 450 S.W.2d 485 (Mo.App.1970) to show that a city constitutes an “agency” within the meaning of that statutory provision and that city councilmen are covered thereunder.
Whether the city council of Independence is a covered “agency” within the meaning of Section 105.495 depends upon the statutory definition contained in Section 105.-450(1) which defines the term “agency” to mean, “any department, office, board, commission, bureau, institution or any other agency, except the legislative and judicial branches, of the state or any political subdivision thereof including counties, cities, towns, villages, school, road, drainage, sewer, levee and other special purpose districts.” A reading of this definition leads to the immediate conclusion that a city council (clearly the “legislative branch” of the city) is expressly excluded from the scope of the definition. Nevertheless, Attorney General’s Opinion No. 146 undertakes to establish to the contrary upon the following forced reasoning:
“We meet at once with the problem as to what is included and what is excluded in the Act’s definition of ‘Agency’. The exception clause above referred to read literally excepts the legislative and judicial branches of the State and all the political subdivisions therein mentioned including counties, cities and others. We note, however, that House Bill 422, as Truly Agreed To and Finally Passed, has a comma immediately after the words ‘judicial branches’. If this definition is read literally, agency would be applicable only to the executive department and boards and commissions of the state of Missouri. If this language were construed with the comma following the word ‘branches’ as the bill was passed we meet some other difficult problems. This would then provide an exception and make the law not applicable to the judicial and legislative branches or political subdivisions. This would produce most difficult and artificial interpretations of what is executive and what is legislative in cities, school districts, road districts and other specified districts. This would cause interpretation that would or might be artificial and unrealistic. It might also largely nullify what we believe was the legislative intent and purpose to stop the conflict of interest evil. We are convinced that the legislative intent was that the exception clause was intended to apply only to the Legislative and Judicial Branches of the state. The punctuation should have been therefore that a comma *709should be after the word ‘State’. We therefore believe that the Legislative intent was that the word agency was intended to be applicable to any political subdivision of the state, including counties, cities, towns and villages, school, road, drainage, sewer, levee and other special purpose districts.”
An Attorney General’s opinion can be entitled to no more weight “than that given the opinion of any other competent attorney.” Gershman Investment Corporation v. Danforth, 517 S.W.2d 33, l.c. 36 (Mo. banc 1974). We find Attorney General’s Opinion No. 146 unpersuasive. It points out that Section 105.450, as set forth in RSMo Cum.Supp.1965, contained punctuation different from that which appeared in H.B. 422 as Truly Agreed To and Finally Passed. That punctuation has been corrected in the statute as it presently appears in RSMo 1969; but that correction does not help the Attorney General in the conclusion sought to be drawn in Opinion No. 146. As that Opinion itself acknowledges, the exception as so revised makes the law inapplicable to the legislative branches of political subdivisions.
Opinion No. 146 is entirely correct in demanding that the statute be read as passed by the legislature and not as revised by the reviser. Protection Mutual Insurance Co. v. Kansas City, 504 S.W.2d 127 (Mo.1974). So reading the statute, however, does not enable Opinion No. 146 to reach the result which it desires. In order to reach that result, the Opinion must and does go still further and says that even the punctuation adopted by the legislature was incorrect and did not accord with the true legislative intention. What Opinion No. 146 attempts to do is to rewrite the statute in accordance with the notions held by the then Attorney General’s office as to what constituted good public policy. That it had no right to do, and we cannot give that Opinion any effect.
It should also be noted that if Section 105.495 were interpreted in the manner sought by Opinion No. 146, so as to disena-ble an Independence councilman from voting in the ease of conflict of interest, then the statute as so interpreted would create a more onerous requirement than Section 53(3) of the code of ethics adopted by and made a part of the Independence City Charter. That interpretation of Opinion No. 146 would unnecessarily create a conflict between the statute and the charter. A contrary rule should be followed of attempting to construe the statute and charter so that they may exist together in harmony.
Stewart also errs in his attempted reliance upon Smith v. City of Lee’s Summit, supra. In that case, Judge Howard, speaking for this court, expressed grave doubt whether a city council falls within the definition of the word “agency” as found in Section 105.450, and he went on to discuss the question of conflict of interest solely upon an assumption that the statute was applicable. In this respect the Smith opinion states:
“Both parties seem to assume that this statute is applicable. Therefore, in spite of the obviously serious question of its applicability, when the definition of the word ‘agency’, as found in section 105.-450, is read in conjunction with said section 105.495, we shall assume without deciding and for the purposes of this opinion only, that section 105.495 may be applicable.”
That which the Smith opinion strongly hinted, we now hold expressly: the term “agency” as defined in Section 105.450, does not include (and instead excludes) a city’s legislative body.
The motion for rehearing is overruled.